Dear Mr. Wilson:
This letter is in response to your question asking whether the classes referred to in § 211.381, RSMo, are classes of counties or juvenile officer classifications.
Section 211.381 was a 1977 amendment to the laws of 1972. The 1972 laws referred to the same classifications. However, at that time § 211.381 expressly applied to only each county of the first class and the city of St. Louis. Therefore, it is obvious that in 1972, § 211.381 referred to classifications of juvenile officers and not counties.
When § 211.381 was amended in 1977, §§ 211.391 and 211.392, RSMo Supp. 1975, were repealed. Section 211.391 contained separate provisions for compensation for one juvenile officer, one chief deputy juvenile officer and deputy juvenile officers in counties of the second class and in those judicial circuits containing a county of the second class. Section 211.392 contained separate provisions for compensation for a juvenile officer, chief deputy juvenile officer, and deputy juvenile officers in judicial circuits comprised of counties of the third and fourth classes.
With this legislative background in mind, we believe that it is clear that the classifications referred to in § 211.381
are classifications of juvenile officer positions and not county classifications.
Very truly yours,
                                  JOHN ASHCROFT Attorney General